PNG Ventures, Inc. NEWS RELEASE FOR IMMEDIATE RELEASE PNG VENTURES, INC. AND SUBSIDIARIES FILE VOLUNTARY PETITIONS FOR REORGANIZATION UNDER CHAPTER 11 OF THE UNITED STATES BANKRUPTCY CODE Company plansto implement debt restructuring to enhance operations and convert majority of debt to new equity Dallas, Texas (September10, 2009) PNG Ventures, Inc. today announced it and its wholly owned subsidiaries, New Earth LNG, LLC, Arizona LNG, LLC, Applied LNG Technologies USA, LLC, Fleet Star, Inc., and Earth Leasing, Inc. (collectively, the “Company”), filed voluntary petitions for reorganization under Chapter 11 of the United States Bankruptcy Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the “Court”).The filings were made to facilitate a broad-based debt restructuring plan which contemplates conversion of a majority of the Company’s outstanding debt to new common equity, and to mitigate the impact of certain onerous contracts inherited as part of the Company’s June 30, 2008 Share Exchange Transaction with Earth Biofuels, Inc. Throughout the reorganization process, the Company will continue to operate its business in the ordinary course and does not expect that the Chapter 11 filing will have any adverse effect on its day-to-day operations or delivery of products or services to its customers. Cem Hacioglu, President & CEO of PNG Ventures, said “Restructuring and recapitalizing our balance sheet is a critical step in positioning the Company to take advantage of the tremendous growth opportunities in the alternative fuels market. Today’s action will allow us to secure long-term relief from some of the debilitating legacy debt and operational impediments we inherited when the Company acquired its baseline LNG operations from Earth Biofuels in June 2008 and maintain our leadership position in providing innovative natural gas based fueling solutions to our customers. We will emerge from this process with substantially less debt and a dramatically improvedcapital structure which, in turn, will position us to be a stronger competitor and further support our long-term objective of becoming the preeminent provider of cleaner burning fuels for the domestic and international markets.” In conjunction with its Chapter 11 petitions and standard and customary first day motions, the Company’s filing included a proposed Plan of Reorganization (the “Plan”) that contemplates, among others: (i) settlement of the majority of the Company’s senior credit facility for approximately 66% of the common stock of the newly reorganized Company, with the balance being settled for a combination of cash and a new four-year term loan; (ii) settlement of the Company’s trade debt and unsecured debtfor approximately 28% of allowable claim amounts and 7.5% of thecommon stock of the newly reorganized Company; and (iii) securing financingof approximately $8.4 million to fund the Plan, for a combination of a newfour-year term loan and approximately 26.5% of the new common stock of the newly reorganized Company.
